DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a coil device having, inter alia, “…said Ni ferrite core having (a) initial permeability µi of 450 or more at a frequency of 100 kHz and a temperature of 200C, (b) temperature-dependent inductance change ratios TLa and TLb of -0.6% to +0.6%, wherein TLa is represented by the formula 1 of TLa = [(LT2 - LT1)/LT1] x 100 (%), and TLb is represented by the formula 2 of TLb = [(LT3 - LT1)/LT1] x 100 (%), wherein LT1 is inductance in a compression-free state at a frequency of 100 kHz and 200C, LT2 is inductance in a compression- free state at a frequency of 100 kHz and -400C, and LT3 is inductance in a compression-free state at a frequency of 100 kHz and 800C, and (c) stress-dependent inductance change ratios PLa and PLb of -0.6% to +0.6%, wherein PLa is represented by the formula 3 of PLa = [(LP2 - LPi)/LPi] x 100 (%), and PLb is represented by the formula 4 of PLb = [(LT1 - Lpi)/Lpi] x 100 (%), wherein LPi is inductance when monoaxially compressed with a surface pressure of 10 MPa at a frequency of 100 kHz and 200C, LP2 is inductance when monoaxially compressed with a surface pressure of 20 MPa at a frequency of 3PRELIMINARY AMENDMENTAttorney Docket No.: Q251718 Appln. No.: National Stage of PCT/JP2018/021820 100 kHz and 20°C, and LT1 is inductance in a compression-free state at a frequency of 100 kHz and 20°C, (d) both of the sum of TLa and PLa and the sum of TLb and PLb being more than -1.0% and less than +1.0%.” (claim 1). The remaining claims 2 and 3 are allowed by virtue of their dependencies upon claim 1. Hence, the examiner has allowed claims 1 through 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iwasaki et al., Patent No. 5,484,491; Yasumatsu, Pub. No. 2011/0124183; Nakayama et al., Pub. No. 2016/0145732.

                                                       Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844